DETAILED ACTION
Election/Restrictions
Claims 1, 3-6, 8-23, 29-32 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 10/12/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/12/2018 is withdrawn.  Claims 9-11 and 23, directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The limitations “wherein the first set of flow passages are annularly arranged about the perimeter of the flow restrictable inlet to collectively define an annular flow path through the flow restrictable inlet, the flow passages being circumferentially spaced from one another and defining a solid portion between adjacent flow passages, each solid portion having an innermost circumferential dimension different than an outermost circumferential dimension, and the flow passages being fixed against rotation” are not anticipated or made obvious by the prior art. The configuration provides for a mechanical structure that provides for adjustment of the water opening, while leaving the inlet holes stationary. The configuration provides for consistency in alignment and operation of the inlet holes. The structure also provides for a reduction of the energy of fluid in the inlet portion, which provides for more smooth operation. ‘135, ‘527 and ‘099 each put forth devices that include rotating inlet holes. Modification of the device to include stationary inlet holes would destroy operation of the devices, as ‘099 includes holes in a turbine and ‘135 and ‘527 each include inlet holes in the rotating valve structure of the devices.
The limitations “the smoothly curved inner wall being spaced from the smoothly curved outer wall; [[and]] wherein the smoothly curved outer wall and smoothly curved inner wall define an exit flow passage at the annular exit orifice; wherein the first body and second body are permanently fixed against all rotation relative to one another in both clockwise and counterclockwise directions at the same time” are not anticipated or made obvious by the prior art. The first and second body are frictionally engaged, such that they do not rotate relative to one another. The structure provides for convenient installation of the device onto a riser. ‘135 includes relatively rotating first and second portions. ‘527 and ‘099 do not include the claimed first and second portions. 
The limitations of “wherein the first body includes a third set of teeth projecting from a terminal upstream end and the second body includes a fourth set of teeth configured for engagement with the third set of teeth, the engagement of the third set of teeth with the fourth set of teeth enabling rotation of the first body with the second body; wherein rotation of the deflector causes rotation of the nozzle through engagement of the first, second, third, and fourth sets of teeth” are not anticipated or made obvious by the prior art of record, in Examiner’s opinion. The best known prior art, Hunnicutt (US 2010/0301135) depicts what was previously cited as a third tooth (114) and a fourth tooth (96). However, engagement of these teeth do not provide for rotation of the nozzle. Instead, engagement of these teeth provide for interlocking of the elements of the nozzle. The prior art fails to disclose the operational relationship of the third and fourth teeth. Therefore, the claims defines over known prior art, and is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752